Citation Nr: 1417158	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-11 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disorder. 

2.  Entitlement to service connection for a thyroid disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Stanley Grabia Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to September 1966.  

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Houston, Texas.

The Veteran testified in December 2010 at a hearing before a Decision Review officer (DRO) at the RO and the DRO notes are in the file.  She also testified in September 2013 at a hearing before the undersigned Veterans Law Judge at the RO.  A copy of the hearing transcript is of record.  The provisions of 38 C.F.R. § 3.103(c) (2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted disability.  The Veteran was offered an opportunity to ask the undersigned questions regarding her claims.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

Subsequent to the Board hearing, in October 2013 the Veteran submitted additional medical evidence.  While she failed to provide a waiver of consideration by the RO for this evidence, the Board notes that this evidence is a duplicate copy of evidence in the file which has been previously considered.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further development is necessary for a fair adjudication of the claims of service connection,

I.  Bilateral hearing loss

During the September 2013 hearing, the Veteran testified that she was in service in 1966 when she first noticed hearing loss.  She was a recreation services specialist, and the recreation center was located near the flight line where the planes came in and out constantly throughout the day.  In addition there were continuous noises in the service club every day; and weekends were totally loud, because of music, bands, and tournaments.  "There was always continuously a lot of noise, loud noises and what have you."

She reported going to the doctor on base, and talking about concerns that her ears would be ringing constantly, "And I'd hear things, I'd miss some words sometimes, and I'd have to look at a person directly in their face in order to make sure that I'm hearing what the person is actually saying." (The Board notes that service connection for tinnitus has been granted.)

The service treatment records are negative for complaints, treatment or other evidence of hearing loss.  She reported immediately seeking treatment for hearing loss after service in approximately 1967.  

In the April 1964 service entrance examination, the pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
-5
-5
-5
-5
LEFT
10
5
-5
-10
-10

In the August 1966 separation examination, the pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
10
15
15
20
LEFT
5
5
10
15
20

The Veteran filed her initial claim for service connection for hearing loss in January 2007, or over 40 years after separation from service.

In a May 2008 VA examination, the Veteran reported to gradually begin noticing hearing loss after an illness in 2006.  She reported exposure to loud bands and crowds while working as a recreational specialist in sevice.  She also reported firing weapons in service and was not sure if she wore hearing protection.  After service she worked 33 years in education.  She did not report any noise exposure subsequent to service.  Pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
25
10
10
10
15
LEFT
20
0
10
10
10

Puretone averages scores were 11 Db. for the right ear and 8 Db. for the left ear.  
Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 100 percent in the left ear.  The diagnosis was conductive hearing loss, right ear.  The examiner noted that the Veteran had hearing loss only in the right ear.  The examiner opined that, it was not likely that the Veteran's hearing loss was due to military noise exposure, because the type of hearing loss presented was not typically associated with noise exposure.  Private medical records are silent as to any diagnosis of hearing loss.

Reviewing the May 2008 VA examination and etiological opinion, the Board concludes it is inadequate.  

Initially, the Board points out that the standard for measuring auditory thresholds changed as of October 1967.  Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) Units.  The VA used ASA units prior to July 1966.  However, in July 1966, the VA adopted International Organization Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R § 3.385 is based on ISO units.  The Board notes that the audiometric data conducted during the April 1964 service entrance examination were reported in ASA Units; and, the military audiogram in this case must be converted from ASA to ISO.

However, the standards used in the August 1966 separation examination are unclear.  While the VA adopted ISO units in July 1966, the military did not officially follow suit until November 1967.  Based on these dates, it is unclear whether the August 1966 separation examination results were in ASA or ISO values for auditory thresholds.  As such, the August 1966 separation examination may have indicated bilateral hearing loss.  With some showing of changes in hearing during service, the findings of normal hearing during service may not be accurate.  As it is unclear as to whether the examiner in the August 1966 separation examination performed the conversion from ASA units to ISO units, this must be clarified in this remand.

Finally, the Board observes that a VA medical opinion regarding the etiology of hearing loss cannot be based solely on "normal" audiometric findings during service.  The Court has held where there is no evidence of the Veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the Veteran's in service exposure to loud noise and his current disability, it would follow that the Veteran incurred an injury in service...." Hensely v. Brown, 5 Vet. App. 155, 160 (1993). 

Given the confusion in the service entrance and separation examinations, the Board finds that a remand is necessary to obtain a new VA examination and opinion that takes into consideration the fact that there may have been some degree of hearing loss shown in service after converting the recorded audiological finding from ASA units to ISO units. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The VA examiner should be asked to comment on this information and provide a medical opinion as to whether there is a causal connection between any the current hearing loss and in service noise exposure.

II.  Thyroid disorder.  

The nature and etiology of the Veteran's thyroid disorder remains unclear.  At the September 2013 Board hearing, the Veteran testified that she first notice her thyroid symptoms in 1965-1966.  She described breaking out into big sweats; having mood changes; and her eyes began to protrude.  Her eyes had gotten so big, and a knot began to grow under her throat.  She went to the doctors in service, but they did not diagnose it at that time.  They didn't know what was happening and treated the Veteran with medication for her symptoms.

The thyroid was reportedly removed in 1967 in Baytown, Texas, at San Jacinto Hospital.  She began treatment for her thyroid immediately after service by a civilian doctor in Anchorage and by the VA hospital in Beaumont.  She has been taking synthroid medication ever since then.  

The VLJ noted missing records.  Part of the denial indicated that there was no documentation of treatment until 1998, when the Veteran moved from Alaska, including Elmendorf AFB records. 

The Board notes that over the appeal period several attempts were made to obtain missing outpatient treatment records from Payne Field in Everette, Washington, and from the Ft. Lewis Army Hospital.  These records were not found.  The Lee Summit National Archives was able to locate the Veteran's husband's active duty treatment records but no dependent records for her were located.  A Formal Finding of unavailability of the medical records was made in June 2012.

Subsequent to the Board hearing, the record remained open to allow the Veteran to obtain treatment records from her treating physician, Dr. DeGuzman.  On October 2013, the Veteran submitted duplicate medical records which had previously been considered.

Upon review of all lay and medical evidence, the Board finds that further medical evidence is required.  Although there is current evidence of a thyroidectomy, it is unclear whether her thyroid disorder is due to her period of active service. Therefore, VA must obtain a medical examination and opinion.  See McLendon, 20 Vet. App. at 81.

As detailed above, the Veteran has reported that during and shortly after service she began to experience neck pain, dizziness, pain, bulging eyes, swollen and distorted neck, and sleep disturbance.  The Board finds that the Veteran should be afforded a VA examination to assess the nature and etiology of her claimed disability. Id.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate updated treatment records from May 2008 to the present for the Veteran's hearing loss disorder from all treatment sources; and, for the thyroid disorder from the VAMC for the period from August 2012 onward.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  Schedule the Veteran for a VA audiological examination for the purpose of ascertaining the etiology of any bilateral hearing loss.  

The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with this examination.  The examiner should review the claims folder before examining the Veteran and this fact should be noted in the accompanying medical report.   If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any necessary testing should be accomplished. 

After reviewing the record and examining the Veteran, including obtaining a history regarding the onset of symptomatology, the examiner should provide an opinion as to whether the Veteran's current hearing loss is at least as likely as not (probability of at least 50 percent) etiologically related to her active service.

A complete rationale must be provided for all opinion(s) expressed.  In offering this opinion, the examiner should specifically consider the lay statements of record regarding continuous hearing problems since service. The examiner must remember to convert the in-service audiometric readings from ASA to ISO units and to discuss the significance of any set of readings indicating some clinical level of hearing loss including the entrance and separation examinations. 

3.  Schedule the Veteran for a VA medical examination with an examiner (or examiners, if necessary) of appropriate expertise to determine the nature and etiology of her claimed thyroid disorder and residuals.

The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with this examination.  The examiner should review the claims folder before examining the Veteran and this fact should be noted in the accompanying medical report.   If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any necessary testing should be accomplished. 

After thoroughly describing the nature and etiology of the claimed thyroid condition and any residuals, the examiner must provide an opinion whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the claimed condition was incurred in or aggravated by the Veteran's active duty military service.

The examiner is specifically requested to discuss the service treatment records including the:

March 1965, September 1965, and December 1966   treatment records noting reports of sore throat, with pain, malaise, cough, nausea and vomiting.  

December 1965 noting a creak in the neck affecting sight.  Three week history of dizziness associated with pain beginning at the back of the neck and circling around head the head.

The examiner should also comment on the various lay statements describing the Veteran in the summer of 1967 and noting that, "Her eyes were protruding out of her head, and her neck had a gigantic big bulge."  She subsequently went to Baytown, Texas, and underwent surgery, "for hyperthyroid (goiter)."

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service medical evidence, and lay statements of the Veteran.  If the foregoing questions cannot be determined on a medical or scientific basis without resort to speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so. 

4.  After completion of the above, review the expanded record and adjudicate the claims of service connection for a thyroid disorder.  If the benefits sought are not granted, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655.  The Veteran and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


